[Cite as State v. Sistrunk, 2020-Ohio-1412.]


                                        COURT OF APPEALS
                                       STARK COUNTY, OHIO
                                    FIFTH APPELLATE DISTRICT



STATE OF OHIO                                  :     JUDGES:
                                               :     Hon. W. Scott Gwin, P.J.
        Plaintiff-Appellee                     :     Hon. Patricia A. Delaney, J.
                                               :     Hon. Earle E. Wise, Jr., J.
-v-                                            :
                                               :
RONALD R. SISTRUNK                             :     Case No. 2020CA00002
                                               :
        Defendant-Appellant                    :     OPINION




CHARACTER OF PROCEEDING:                             Appeal from the Court of Common
                                                     Pleas, Case No. 1996-CR-0616




JUDGMENT:                                            Affirmed




DATE OF JUDGMENT:                                    April 10, 2020



APPEARANCES:

For Plaintiff-Appellee                               For Defendant-Appellant

JOHN D. FERRORO                                      RONALD R. SISTRUNK, PRO SE
PROSECUTING ATTORNEY                                 Inst. No. 470-747
STARK COUNTY, OHIO                                   2500 South Belden Road
                                                     Grafton, OH 44044
BY:    RONALD MARK CALDWELL
       110 Central Plaza S. Suite 510
       Canton, OH 44702-1413
Stark County, Case No. 2020CA00002                                                        2



Wise, Earle, J.


       {¶ 1} Defendant-Appellant Ronald R. Sistrunk appeals the December 11, 2019

judgment entry denying his motion to vacate the revocation of his probation and for re-

sentencing. Plaintiff-Appellee is the state of Ohio.

                         FACTS AND PROCEDURAL HISTORY

       {¶ 2} On September 3, 1996, Sistrunk pled guilty to one count of aggravated

burglary, an offense he committed before the effective date of Senate Bill 2. Following a

presentence investigation, the trial court sentenced Sistrunk to an indeterminate sentence

of 5 to 25 years. Sistruck did not appeal.

       {¶ 3} A year later, Sistrunk was granted judicial release and placed on probation

for a period of five years. The November 3, 1997 judgment entry placing Sistrunk on

judicial release outlined eleven standard terms and conditions of probation and four

special conditions.

       {¶ 4} On February 25, 1998, Sistrunk's probation officer issued a warrant for

Sistrunk's arrest. Sistrunk absconded, and had an active warrant for his arrest for burglary

issued by the Stark County Sheriff's Department.

       {¶ 5} On July 27, 1998, Sistrunk's probation officer filed a motion to revoke

SIstrunk's probation. The motion set forth seven specific violations.

       {¶ 6} On August 10, 1998, Sistrunk waived the probable cause portion of his

revocation hearing and stipulated to the revocation of his community control sanctions.

The trial court subsequently revoked Sistrunk's community control and reimposed his

indeterminate 5-to-25 year sentence. Sistrunk did not appeal.
Stark County, Case No. 2020CA00002                                                         3


       {¶ 7} Twenty-one years later, on December 9, 2019, Sistrunk filed a "Motion to

Vacate Revocation of Probation, Incorporating Motion for Resentencing." Sistrunk argued

his sentence should be vacated because he was never advised of his right to appeal

during his original 1996 sentencing hearing, was never given a detailed notice of his

probation violations or a formal hearing on the alleged violations, and was never advised

of the terms and conditions of his probation. On December 11, 2019, the trial court

overruled the motion. It is from this judgment entry Sistrunk appeals. He raises two

assignments of error:

                                             I

       {¶ 8} "THE TRIAL COURT ERRED IN NOT ADVISING APPELLANT OF HIS

SENTENCE AND HIS RIGHT TO COUNSEL ON APPEAL."

                                            II

       {¶ 9} "THE TRIAL COURT ERRED IN REVOKING APPELLANT'S PROBATION

WITHOUT A FORMAL HEARING."

       {¶ 10} Preliminarily, we note this case is before this court on the accelerated

calendar which is governed by App.R. 11.1. Subsection (E), determination and judgment

on appeal, provides in pertinent part: "The appeal will be determined as provided by

App.R. 11.1. It shall be sufficient compliance with App.R. 12(A) for the statement of the

reason for the court's decision as to each error to be in brief and conclusionary form."

       {¶ 11} One of the most important purposes of the accelerated calendar is to enable

an appellate court to render a brief and conclusory decision more quickly than in a case

on the regular calendar where the briefs, facts, and legal issues are more complicated.
Stark County, Case No. 2020CA00002                                                            4


Crawford v. Eastland Shopping Mall Assn., 11 Ohio App. 3d 158, 463 N.E.2d 655 (10th

Dist.1983).

         {¶ 12} This appeal shall be considered in accordance with the aforementioned

rules.

                                        Initial Matters

         {¶ 13} First, as pointed out by the state, Sistrunk's pro se brief does not comply

with the rules for a proper brief as set forth in App.R. 16(A). Sistrunk's brief fails in almost

every respect to comply with the requirements governing the content of the brief of the

Appellant. App.R.16 (A)(1)-(7). Briefs filed in this court, whether by counsel or pro se,

must comply with App.R. 16.

         {¶ 14} While Sistrunk sets forth two assignments of error, his brief lacks an

argument section as required by App.R 16(A) to specifically address his two stated

assignments of error. It further fails to comply with the local rules and additional appellate

rules in other regards as well.

         {¶ 15} Compliance with the appellate rules is mandatory. Sistrunk's failure to

comply with App.R. 16 is tantamount to failing to file a brief in this matter. Pursuant to

App.R. 12(A)(2), we are not required to address issues which are not argued separately

as assignments of error, as required by App.R. 16(A). Kremer v. Cox, 114 Ohio App. 3d
41, 60, 682 N.E.2d 1006 (1996); Hawley v. Riley, 35 Ohio St. 3d 157, 159, 519 N.E.2d
390 (1988). Such deficiencies permit this court to dismiss Sistrunk's appeal.

Notwithstanding the omissions in appellant's brief, however, in the interests of justice and

finality, we elect to review what we believe are the issues raised in appellant's appeal.

                                               I
Stark County, Case No. 2020CA00002                                                          5


       {¶ 16} Sistruck first appears to argue that the trial court erred by failing to advise

him of his right to appeal and his right to counsel on appeal during his September 3, 1996

sentencing hearing. We disagree.

       {¶ 17} Under the doctrine of res judicata, a final judgment of conviction bars a

convicted defendant who was represented by counsel from raising and litigating in any

proceeding except an appeal from that judgment, any defense or claimed lack of due

process that was raised or could have been raised by the defendant at the trial, which

resulted in that judgment of conviction, or on an appeal from that judgment. State v.

Szefcyk, 77 Ohio St. 3d 93, 96, 1996-Ohio-337, 671 N.E.2d 233; State v. Perry, 10 Ohio

St.2d 175, 226 N.E.2d 104 (1967), paragraph nine of the syllabus. Not only does res

judicata bar appellant from raising issues that were raised in his direct appeal, it also bars

issues that could have been raised in that appeal. Szefcyk, supra.

       {¶ 18} While it is not lost on us that Sistrunk argues he was never informed of his

right to appeal in the first place, that does not change the fact that the matter is barred. A

defendant may not sit idly by and wait twenty-one years to discover his rights.

       {¶ 19} Even if Sistrunk's appeal was not barred, Sistrunk states he takes his appeal

via R.C. 2953.08(A)(4). That section provides:



              (A)    In addition to any other right to appeal and except as provided

              in division (D) of this section, a defendant who is convicted of or

              pleads guilty to a felony may appeal as a matter of right the sentence

              imposed upon the defendant on one of the following grounds:

              ***
Stark County, Case No. 2020CA00002                                                          6


              (4) The sentence is contrary to law.



       {¶ 20} As noted by the state, R.C. 2953.08(A) was adopted as part of Senate Bill

2. Sistrunk committed his aggravated burglary offense before Senate Bill 2's July 1, 1996

effective date. In State v. Rush, 83 Ohio St. 3d 53, 697 N.E.2d 634, 1998-Ohio-423,

certiorari denied (1999), 525 U.S. 1151, 119 S. Ct. 1052, 143 L. Ed. 2d 58, the Ohio

Supreme Court unequivocally held that the "amended sentencing provisions of [Senate

Bill 2] apply only to those crimes committed on or after July 1, 1996." Id. at paragraph two

of the syllabus. See, also, State v. Warren, 118 Ohio St. 3d 200, 887 N.E.2d 1145, 2008-

Ohio-2011 (extensive revisions to criminal statutes that were enacted in Senate Bill 2,

effective July 1, 1996, apply only to crimes committed on or after July 1, 1996; even

though Warren was indicted in 2004, the case was governed by the law in effect in 1988

as the crimes were committed in 1988). The remedy set forth in R.C. 2953.08(A)(4) is

therefore not applicable in Sistrunk's case.

       {¶ 21} Further, even if none of the forgoing were true, while Sistrunk argues he

was not informed of his appellate rights during his sentencing hearing, he has failed to

provide this court with a transcript of that hearing. It is well-settled that when portions of

the transcript necessary to resolve issues are not part of the record on appeal, we must

presume regularity in the trial court proceedings. In re Craig, 5th Dist. Tuscarawas No.

2008 AP 05 0030, 2008-Ohio-4251, ¶ 9, citing Knapp v. Edwards Laboratories (1980), 61
Ohio St. 2d 197, 400 N.E.2d 384. The Appellate Rules require an appellant's brief to

support the arguments therein "with citations to the authorities, statutes, and parts of the

record on which appellant relies." App.R. 16(A)(7).
Stark County, Case No. 2020CA00002                                                           7


       {¶ 22} For the forgoing reasons, Sistrunk's first assignment of error is overruled.

                                             II

       {¶ 23} Sistrunk next appears to argue he was denied due process when his

probation was revoked because he was never advised of the terms and conditions of his

probation, and further, because the trial court revoked his probation without providing him

a hearing and written notice of the violations.

       {¶ 24} As we found above, Sistrunk's second assignment of error is also barred by

res judicata. Sistrunk could have raised this issue in a direct appeal from the revocation

of his probation, but failed to do so. The matter is therefore barred in his present appeal.

       {¶ 25} Even if the matter were not barred however, according to the record,

Sistrunk's November 3, 1997 judgment entry, granting his judicial release and placing him

on probation clearly outlines outlined eleven standard conditions of probation and four

special conditions. The record additionally reflects that on July 27, 1998, Sistrunk's

probation officer filed a Motion to Revoke Probation or Modify Former Order which

outlined eight probation violations committed by Sistrunk. Finally, the record shows

Sistrunk waived an evidentiary hearing.

       {¶ 26} Sistrunk's second assignment of error is overruled.
Stark County, Case No. 2020CA00002                                                 8




      {¶ 27} The judgment of the Stark County Court of Common Pleas is affirmed.




By Wise, Earle, J.

Gwin, P.J. and

Delaney, J. concur.




EEW/rw